Case 1:18-cr-00396-AJN Document 63

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 07/21/21 Page 1of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __7/21/2021

 

 

UNITED STATES OF AMERICA,

LIN FEI ZHANG

CASE NO. 18-CR-396

 

This application for the return of the defendant’s passport and the defendant’ s

children, Joanna Zhang and Nicole Zhang’s passport, and exonerating the bond secured

by defendant’s property having come before the Court on the application of Paul A.

Goldberger, Esq., counsel for the defendant; and

IT IS NOW HEREBY ORDERED that Pretrial Services return the defendant’s

passports and his children, passports to the defendant, Jing Dong and the bond is

exonerated.

SO ORDERED

Ma Quali

Allison J. Nathan, U.S.D.J.

 
